Third District Court of Appeal
                               State of Florida

                        Opinion filed November 16, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-2138
                         Lower Tribunal No. 90-29389C
                             ________________


                                  Pablo Japo,
                                      Appellant,

                                         vs.

                            The State of Florida,
                                      Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Dennis J. Murphy, Judge.

      Pablo Japo, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
      We affirm without discussion the trial court’s order denying Pablo Japo’s

motion to correct illegal sentence.

                           ORDER TO SHOW CAUSE

      Further, Pablo Japo has filed numerous postconviction appeals regarding his

conviction and sentence in lower tribunal case No. 90-29389C. Our preliminary

review of those prior postconviction proceedings evidences that Japo has engaged

in the filing of appeals on claims that were successive, time-barred, or otherwise

wholly without merit. We therefore order Pablo Japo, within thirty (30) days from

the date of this order, to file a response and to show cause why this court should

not prohibit him from submitting further pro se appeals, petitions, motions or other

pleadings regarding case number 90-29389C, unless such pleadings are signed by

an attorney who is a duly licensed member of the Florida Bar in good standing.




                                         2